Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                   No. 04-14-00669-CR

                                Leobardo ARAMBULA,
                                       Appellant

                                           v.

                                 The STATE of Texas.
                                       Appellee

                    From the County Court at Law, Starr County, Texas
                               Trial Court No. CR-13-288
                       Honorable Romero Molina, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and we RENDER a judgment of acquittal.

      SIGNED September 16, 2015.


                                            _____________________________
                                            Luz Elena D. Chapa, Justice